NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 17-2783
                                   ________________

                          GERMAN CORDERO MARTINEZ,

                                                       Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                           Respondent
                            ______________

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals
                                (BIA No. A045-045-877)
                      Immigration Judge: Honorable John B. Carle
                                   ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   March 12, 2018

            Before: JORDAN, KRAUSE, and GREENBERG, Circuit Judges

                             (Opinion filed: March 26, 2018)
                                  ________________

                                       OPINION*
                                   ________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
KRAUSE, Circuit Judge.

       Petitioner German Martinez, a native and citizen of Guatemala who was deported

earlier this year, petitions for review of the BIA’s decision to affirm withholding of

removal and denial of relief under the Convention Against Torture (CAT). We will deny

review.

I.     Background

       Following the murder of his father, a military recruiter who carried out mandatory

conscription orders for the Guatemalan government, and the murder of a young sister,

Martinez joined his mother and siblings in the United States and was admitted as a lawful

permanent resident. He was subsequently deemed inadmissible and removed to

Guatemala as a result of a conviction for committing a lewd act with a minor, a crime

involving moral turpitude. See 8 U.S.C. § 1182(a)(2)(A)(i)(I). Upon his removal,

according to Martinez, he initially remained in his hometown where he was threatened by

the same family that had murdered his father and sister; he then relocated and ultimately

lived for approximately six years in Guatemala City, where he was not contacted again

by the family that threatened him but was required, like others in the area, to make “rent”

payments, a form of extortion, to the MS-18 gang.

       After Martinez illegally reentered the United States, and the Department of

Homeland Security reinstated his earlier order of removal, Martinez sought withholding

of removal on the ground that he was persecuted due to his membership in three

purportedly protected “particular social group[s],” see 8 CFR § 1208.16(b)(1)(i): (1) his


                                             2
family, which he contends was targeted on account of his father’s former occupation, (2)

a group of Guatemalans with “American accent[s],” AR 401, targeted by the MS-18 gang

because it is assumed they have access to resources, and (3) a group of Guatemalans

targeted by MS-18 because of previous resistance to the gang’s extortions. He also seeks

relief under the CAT.

       Following a hearing and testimony, the IJ rejected his claims. The IJ concluded

that Martinez failed to allege a clear probability of future persecution on account of a

particular group because, even accepting that Martinez’s family was a particular social

group that was threatened because of his father’s former employment, his “past

experiences in Guatemala do not rise to the level of past persecution,” AR 135, such that

he could not establish a rebuttable presumption of future persecution, and the record

demonstrated Martinez could avoid persecution by relocating to another part of

Guatemala. The IJ found Martinez’s other two purported groups were not cognizable and

determined his fears were largely due to “general conditions of crime and violence,” that

do not “constitute a basis for a well-founded fear of persecution” within the meaning of

the INA, AR 137.1 For those reasons, the IJ denied Martinez’s application, and the BIA

summarily affirmed. This petition for review followed.

II.    Jurisdiction and Standard of Review




       1
         Martinez also sought protection under the CAT, but the IJ held Martinez had not
met his burden to prove a clear probability of torture by the acquiescence of the
government. Martinez did not challenge that ruling on appeal to the BIA in his petition
for review. It is therefore waived.
                                             3
       The BIA had jurisdiction over Martinez’s appeal from the IJ’s removal order

under 8 U.S.C. § 1103 and 8 C.F.R. § 1003.1(b)(3), and we have jurisdiction over his

petition for review of the BIA’s final order of removal under 8 U.S.C. § 1252(a)(1).

Where, as here, the BIA affirmed the IJ’s decision without opinion, we review the IJ’s

decision as the “final agency determination.” Borrome v. Att’y Gen., 687 F.3d 150, 154

(3d Cir. 2012). We review legal determinations de novo, Alimbaev v. Att’y Gen., 872
F.3d 188, 194 (3d Cir. 2017), but when evaluating factual findings, we apply a deferential

standard of review: “We must accept factual findings if supported by substantial

evidence,” which means “we must uphold the [IJ’s] determination unless the evidence

would compel any reasonable fact finder to reach a contrary result.” Gonzalez-Posadas

v. Att’y Gen., 781 F.3d 677, 684 n.5 (3d Cir. 2015).

III.   Discussion

       Martinez raises three arguments in this case, but none are persuasive. First,

Martinez contends that, because the family that threatened him and killed his father and

sister is large and found throughout the country, the IJ erred in finding that he was able to

relocate within Guatemala to avoid persecution. In his own testimony, however,

Martinez acknowledged that he was “not threatened or harmed by the group that targeted

his father” when he moved to Guatemala City and that he was able to remain there with

no further contact or threats from that family for approximately six years. AR 141. The

IJ’s finding is thus supported by “substantial evidence,” Gonzalez-Posadas, 781 F.3d at

684 n.5, and because it is “reasonable to expect” Martinez to relocate from his

hometown, 8 C.F.R. § 208.16(b)(2), as he had done before, this claim of error fails.

                                              4
       Second, Martinez argues that the IJ, in concluding he failed to establish a history

of past persecution, ignored an incident in which a gun was put to his head by a member

of the family that threatened him. But the record reflects otherwise: At a hearing, the IJ

expressly acknowledged Martinez’s testimony that he was “threatened at gunpoint, but

never physically harmed,” AR 137, concluding that this and other incidents were not “so

menacing as to cause significant, actual suffering or harm.” AR 137 (quoting Chavarria

v. Gonzalez, 446 F.3d 508, 518 (3d Cir. 2006)). Martinez conceded that he wasn’t

“physically harmed” nor did he “suffer any injuries,” from MS-18. AR 198. Thus,

substantial evidence also supports the IJ’s determination that Martinez did not experience

past persecution. See Chavarria, 446 F.3d at 518.

       Finally, Martinez asserts that the IJ committed legal error in concluding that the

social groups of Americanized Guatemalans and those who had previously been extorted

by MS-18 were not cognizable under the INA. But we need not resolve this issue

because, even assuming they are cognizable, we agree with the IJ that Martinez failed to

show a nexus between the persecution he claims he will endure and these purported

protected grounds. See Ndayshimiye v. Att’y Gen., 557 F.3 124, 129 (3d Cir. 2009).

Martinez’s own testimony reflected that his fears of making rent payments to MS-18 and

being threatened because MS-18 members think he has access to resources are shared by

“everyone in their surrounding areas,” AR 532, and as the IJ correctly observed, it is

“well-established” that fear of “general conditions of crime and violence affecting the

populous,” does not qualify for protection absent a “nexus to a statutorily protected

ground.” AR 137. See Abdille v. Ashcroft, 242 F.3d 477, 494 (3d Cir. 2001) (holding

                                             5
that mere “random street violence” and “ordinary criminal activity,” when “motivated . . .

by arbitrary hostility or by a desire to reap financial rewards,” is insufficient to establish

eligibility for protection under the INA).

III.   Conclusion

       For the foregoing reasons, we will deny Martinez’s petition for review.




                                               6